DETAILED ACTION
This office action is in response to the amendments/remarks filed on 11/13/2020. Claims 15-34 are pending; claims 15, 32 have been amended; claim 34 is added; claims 1-14 are canceled, claims 32-33 are withdrawn; claims 15-31, 34 will be examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020, 01/22/2021 have been considered by the examiner.

Response to Arguments
The previous claim objection has been withdrawn in light of the amendment to claim 29.
Applicant’s arguments with respect to the rejections under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 24, 29 are objected to because of the following informalities: 
Claim 24 recites “a coupling control unit” in line 5 should read -- the coupling control unit-- because coupling control unit has claimed in previous line.
the power unit, the load -- because these elements have claimed in claim 15. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-27, 29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radomski (US 5,355,983 cited from IDS) in view of Takahashi (US 2009/0315544 cited from previous 892 form)
Regarding claim 15, Radomski discloses a torque limiting coupling (Fig.1, 12) for a driveline, comprising:
 	an input side (e.g. left section in cut out, Fig.1 below) to be connected to a power unit (16, col.3 lines 20-22) and an output side (e.g. right section in cut out  Fig.1 below) to be connected to a load (18, col.3 lines 20-22); 

    PNG
    media_image1.png
    262
    713
    media_image1.png
    Greyscale


at least one of said first and second sensors having an encoder (500 or 501) with plurality of markings (502-505); 
at least one additional detector (20 or 22) assigned to said input side and/or said output side, said at least one additional detector being disposed at a predetermined angle (as shown in fig. 1, detector 20 or 22 is disposed radially outward at the right angle as shown in Fig.1 above) in order to detect pulses with a phase shift (col.4 lines 10-33 and Fig.3, 5);
a detector (22 or 20) of said at least one of said first and second sensors being arranged radial to read out said encoder (as shown in Fig.1 for instance: 20 and/or 22 is arranged radially respective to encoder 500 and/or 501).
Radomski does not disclose said at least one additional detector being arranged axial to read out said encoder.
Takahashi teaches rotation detection device that used in various machines (see¶ [0003]) having at least one additional detector (Fig.12, 3a or 3b) being arranged axial to read out encoder (2a or 2b). Also from Fig.9, Takahashi teaches detector being arranged radial to read out the encoder.
It is noted that as long as the detector performs the intended function of reading out the encoder, that the location of the detector would be an obvious design choice. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. 
Therefore, it would be obvious to one of ordinary skill in the art at before the effective filling date of the claimed invention to rearrange detector to be in axial direction to read out the encoder as taught by Takahashi in the invention of Radomski for the purpose of reducing the width in circumferential direction at input or output side.
Regarding claim 16, Takahashi and Radomski as a modified device teaches wherein each of said first and second sensors is a detector with a correspondingly associated encoder (Radomski: col.4 lines 10-33 and Fig.3, 5).

Regarding claim 17, Radomski discloses that the decoding approach multiplies the resolution of the input signals by a factor of four, thus providing 256 counts per revolution from codewheel 500 or 501 having 64 slots.
Takahashi and Radomski as a modified device do not disclose wherein said encoder is formed with at least 80 markings.  
However, it would be obvious to one of ordinary skill in the art at before the effective filling date of the claimed invention to add at least 16 slots since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Also, it is noted that the encoder generates a pulse like single based on each marks so by adding more slots/marks to the encoder, it would provide higher resolution to measure very small distances.

Regarding claim 18, Radomski discloses that the decoding approach multiplies the resolution of the input signals by a factor of four, thus providing 256 counts per revolution from codewheel 500 or 501 having 64 slots.
Takahashi and Radomski do not disclose wherein said encoder is formed with at least 150 markings.

Regarding claim 19, Takahashi and Radomski as a modified device teaches a revolution counter marking for identification of a full turn and/or for determination of an angular position disposed at least at said input and/or said output side and wherein at least one of said first and/or said second sensor comprises a revolution counter marking (Radomski: col.4 lines 34-43). 

Regarding claim 20, Takahashi and Radomski as a modified device teaches wherein said first or said second sensor is configured to detect at least 5,000 signals per second. (Radomski: col 6 lines 44-58; microcomputer controller 580 must process 15,360 interrupts per second)

Regarding claim 21, Takahashi and Radomski as a modified device teaches wherein said first or said second sensor is configured to detect at least 10,000 signals per second (Radomski: col 6 lines 44-58; microcomputer controller 580 must process 15,360 interrupts per second)

Regarding claim 22, Takahashi and Radomski as a modified device teaches wherein said at least one revolution counter marking (502, 503, 504, 505) is integrated into an encoder of at least one of said sensors, the counter marking being an unambiguous irregularity (e.g. marking has irregular shape). 

Regarding claim 23, Takahashi and Radomski as a modified device teaches wherein at least one of said encoders of said sensors of said input side are disposed in torque proof relationship on a first part of the torque limiting coupling (500 or 501 is disposed outside of the torque limiter 14 see Fig.2) and/or at least one of said encoders of said sensors of said output side are disposed in torque proof relationship on a second part of the torque limiting coupling (500 or 501 is disposed outside of the torque limiter 14 see Fig.2). 

Regarding claim 24, Takahashi and Radomski as a modified device teaches which comprises a connection with a release mechanism (26) for connecting a coupling control unit (580) to the torque limiting coupling for determining overload events of the torque limiting coupling, wherein said release mechanism is configured to be triggered by a coupling control unit (Radomski: col.7 lines 26-61; At this point, if the actual velocity does not exceed 14.3 RPM, valve 26 of overload apparatus 14 is opened and valve 24 of clutch 12 is closed. After a 0.25 second delay to allow the balls to settle in the detents of overload apparatus 14, overload apparatus 14 should be engaged and microcomputer controller 580 begins looking for an overload. Microcomputer controller 580 does this by constantly monitoring position counter 650 to make sure it does not fall outside an error band centered on the home position. If it does, microcomputer controller 580 exhausts the air from overload apparatus 14 and turns on overload indicator 621.) 

Regarding claim 25, Takahashi and Radomski as a modified device teaches wherein said release mechanism is a device selected from the group consisting of an hydraulic device (26 is hydraulic device because it a device that transmit air pressure from one point to another), a pneumatic device and an explosive device. 

Regarding claim 26, Takahashi and Radomski as a modified device teaches wherein said release mechanism (26 is electronic device because it is triggered by controller/electronic 580 to apply/not apply air pressure from 26 for overload clutch) is an electronic device or an electro-mechanic device

Regarding claim 27, Takahashi and Radomski as a modified device teaches wherein the coupling control unit is assigned to the torque limiting coupling for determining an overload event of the torque limiting coupling, and the coupling control unit comprises an transmitter (microcomputer within 580) for sending out data and/or trigger signals (580 which receives input commands from the operator or another control system). 

Regarding claim 29, Takahashi and Radomski as a modified device teaches a driveline (Fig.1), comprising: the power unit (16), the load (18), and the torque limiting coupling according to claim 15 connected between said load and said power unit (see fig.1). 

Regarding claim 34, Takahashi and Radomski as a modified device teaches said additional detector (20, 22) is additionally arranged parallel to a shaft of the driveline (Radomski discloses a shaft from either input 16 or output 18; see Fig.1).



Allowable Subject Matter
Claims 28, 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659